Order of the Supreme Court, Queens County, dated February 19, 1968, affirmed insofar as appealed from, with $10 costs and disbursements. No opinion. Christ, Brennan, Hopkins and Benjamin, JJ., concur; Beldock, P. J., dissents and votes to reverse the order insofar as appealed from and to dismiss the first cause of action, with the following memorandum: The allegedly defamatory material involved herein is contained in a letter directed to plaintiff, a salesman, by the corporate defendant, with copies to two employees and in an inter-office memorandum circulated to several of defendants’ employees. The publications merely allege that plaintiff accepted commissions in excess of that to which he was entitled under the terms of his employment. In my opinion, the statements, considered in their proper context, are not susceptible of a defamatory interpretation. The dispute herein is contractual in nature and may properly be resolved in the action, currently pending, to recover unpaid commissions.